Citation Nr: 1000747	
Decision Date: 01/06/10    Archive Date: 01/15/10

DOCKET NO.  08-18 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUE

Entitlement to nonservice-connected burial benefits.


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The Veteran served on active duty from December 1942 to 
November 1945; he died in March 2007.  The appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2007 administrative 
decision in which the RO denied the appellant's claim.  


FINDINGS OF FACT

1.  At the time of his death, the Veteran was not receiving 
VA compensation or pension benefits.  

2.  There was no claim for compensation or pension pending at 
the time of the Veteran's death.  

3.  The Veteran served in World War II but his body was not 
being held by a state or a political subdivision of a state 
due to lack of a next of kin and insufficient resources in 
his estate.

4.  The Veteran was not discharged or released from active 
service for a disability that was incurred or aggravated in 
the line of duty.  

5.  The Veteran did not die while in a VA Medical Center, 
domiciliary, or nursing home, or at a facility under contract 
with VA, or while traveling under proper prior authorization 
and at VA expense to a specified place for the purpose of 
examination, treatment or care.  



CONCLUSION OF LAW

The claim for payment of nonservice-connected burial benefits 
is without legal merit.  38 U.S.C.A. §§ 2302, 2303, 2305 
(West 2002); 38 C.F.R. §§ 3.954, 3.1600, 3.1605 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board observes that 38 U.S.C.A. 
§§ 5103(a) and 5103A (West 2002 & Supp. 2009) and 38 C.F.R. § 
3.159(b) (2009) impose obligations on VA in terms of its duty 
to notify and assist claimants.  

As explained below, however, the law, and not the evidence, 
is dispositive in this case; hence, VA's duties to notify and 
assist claimants pursuant to the above-noted legal authority 
are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 
132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

Thus, even if the Board was to presume, for the sake of 
argument, that there is some deficiency insofar as 
preliminary VA notice and development, such would be 
inconsequential and, therefore, at most harmless error.  As 
such, there is no prejudice to the appellant in the Board 
proceeding to adjudication of this claim, at this juncture.  

Specific to claims for burial benefits, a burial allowance is 
payable under certain circumstances to cover the burial and 
funeral expenses of a veteran and the expense of transporting 
the body to the place of burial.  38 U.S.C.A. § 2302; 38 
C.F.R. § 3.1600.  If a veteran dies as a result of a service-
connected disability or disabilities, certain burial benefits 
may be paid.  38 C.F.R. § 3.1600(a).  

If a veteran's death is not service-connected, entitlement is 
based upon the following conditions: (1) at the time of 
death, the veteran was in receipt of pension or compensation; 
or, (2) the veteran had an original or reopened claim for 
either benefit pending at the time of the veteran's death and 
in the case of a reopened claim there is sufficient prima 
facie evidence of record on the date of the veteran's death 
to show entitlement; or (3) the deceased was a veteran of any 
war or was discharged or released from active military, 
naval, or air service for a disability incurred or aggravated 
in line of duty, and the body of the deceased is being held 
by a State.  U.S.C.A. § 2302(a); 38 C.F.R. § 3.1600(b).  

Alternatively, burial benefits may be paid if a person dies 
from nonservice-connected causes while "properly 
hospitalized" by VA (in a VA or non-VA facility).  38 C.F.R. 
§ 3.1600(c).  

In the instant case, the record discloses that the Veteran 
died in March 2007 of cardiorespiratory arrest, due to or as 
a consequence of metastatic nasopharyngeal cancer.  He passed 
away at home.  

The record also reflects that the Veteran was not, at the 
time of his death, in receipt of VA service-connected or 
nonservice-connected benefits.  In this regard, the Board 
notes that he was service connected for residuals of an 
injured right foot, for which a noncompensable (0 percent) 
rating had been assigned, effective November 12, 1945.  
Consequently, he was receiving no disability compensation.

The record does not show, nor does the appellant contend, 
that the Veteran died while admitted to a VA facility or 
while traveling under proper authority and at VA expense for 
the purpose of examination, treatment or care.  

Likewise, the evidence does not show, nor does the appellant 
contend, that the Veteran was in receipt of pension or 
compensation (or military retirement pay) at the time of his 
death.  

Additionally, there is no evidence that the Veteran had a 
pending claim for such benefits at the time of death; and 
although he was a Veteran of wartime service, his body was 
not held by a state or a political subdivision of a state due 
to lack of a next of kin and insufficient resources in his 
estate; rather, pursuant to arrangements made by his 
surviving spouse, the place of final disposition was New 
Montefiore Cemetery in Pinelawn, New York.  

Further, it is not shown, nor does the appellant allege, that 
the Veteran was discharged or released from active service 
for a disability incurred or aggravated in service.  

Therefore, it is undisputed that the requirements for VA 
burial allowance have not been met under 38 C.F.R. § 1600(b-
c) or 38 C.F.R. § 3.1605.

Specifically, the appellant asserts that the Veteran fought 
in the Infantry, in one of the bloodiest battles, in North 
Africa, Naples, the Po Valley, and Rome for two years and 
received the Purple Heart and the Middle Eastern Service 
Medal; that he was in the hospital for two weeks for an 
injured foot; and that, although he was not disabled, the 
small burial allowance towards his expensive funeral would be 
a "thank you" and "show of appreciation" for his service 
in World War II.  She claims that she has friends whose 
husbands were wounded in action, not disabled, yet they 
received a burial allowance.  

The Board acknowledges the appellant's argument, which 
appears to advocate that all deceased veterans of World War 
II should be eligible for burial benefits despite not 
receiving VA benefits or dying while not in VA's care; 
however, as discussed above, that is not the current state of 
the law relating to such benefits.  

The Board also acknowledges that the Veteran was awarded the 
Purple Heart and the European-African-Middle Eastern Service 
Medal, and appreciates his many years of honorable service 
during World War II.  However, in the case at hand, the law 
is dispositive, and VA is bound by the statutes enacted by 
Congress and their implementing regulations.  See 38 U.S.C.A. 
§ 7104(c) (West 2002).  Under the circumstances, the 
appellant's claim for burial benefits must be denied as a 
matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  


ORDER

The claim for nonservice-connected burial benefits is denied.  



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


